Case 4:19-bk-04141-BMW   Doc 17 Filed 04/18/19 Entered 04/18/19 12:24:54   Desc
                         Main Document    Page 1 of 8
Case 4:19-bk-04141-BMW   Doc 17 Filed 04/18/19 Entered 04/18/19 12:24:54   Desc
                         Main Document    Page 2 of 8
Case 4:19-bk-04141-BMW   Doc 17 Filed 04/18/19 Entered 04/18/19 12:24:54   Desc
                         Main Document    Page 3 of 8
Case 4:19-bk-04141-BMW   Doc 17 Filed 04/18/19 Entered 04/18/19 12:24:54   Desc
                         Main Document    Page 4 of 8
Case 4:19-bk-04141-BMW   Doc 17 Filed 04/18/19 Entered 04/18/19 12:24:54   Desc
                         Main Document    Page 5 of 8
Case 4:19-bk-04141-BMW   Doc 17 Filed 04/18/19 Entered 04/18/19 12:24:54   Desc
                         Main Document    Page 6 of 8
Case 4:19-bk-04141-BMW   Doc 17 Filed 04/18/19 Entered 04/18/19 12:24:54   Desc
                         Main Document    Page 7 of 8
Case 4:19-bk-04141-BMW   Doc 17 Filed 04/18/19 Entered 04/18/19 12:24:54   Desc
                         Main Document    Page 8 of 8
